Citation Nr: 0729015	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-28 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine (back disability), currently 
rated 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 through 
August 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the veteran's claim for an 
increased rating for a back disability.  The veteran 
testified at a hearing in May 2007.


FINDING OF FACT

The veteran's current back disability is manifested by range 
of motion of forward flexion to 90 degrees, lumbar extension 
to 20 degrees, left lateral flexion to 20 degrees, right 
lateral flexion to 25, with pain only with left lateral 
flexion at 15 degrees, and symptoms of pain and muscle 
spasms, but no abnormal gait or abnormal spinal contour, and 
no incapacitating episodes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
service-connected back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5242, 4243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the veteran was granted service connection and 
rated 10 percent disabling under Diagnostic Code (DC) 5293, 
effective September 2003, during the pendency of his original 
claim.  That rating decision became final and remained, in 
effect, unchanged, when the veteran submitted the April 2005 
claim for an increased evaluation which underlies this 
appeal.

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In an April 2005 letter, sent shortly after the veteran filed 
his claim for an increased rating, the veteran was advised as 
to what evidence VA was responsible for obtaining and what 
evidence the veteran should submit, including any evidence in 
his possession relevant to his claim.  He was also informed 
that he must show his service-connected disability had 
increased in severity and of the types of evidence which 
would support his claim.  The veteran clearly understood he 
could submit evidence on his own behalf, as he submitted 
private medical evidence.  The April 2005 letter advised the 
veteran of each notice element required by 38 C.F.R. 
§ 3.159(b)(1).  See 38 U.S.C.A. § 5103(a).

The April 2005 letter did not provide the veteran with notice 
regarding the effective date and disability evaluations 
available, should service connection be established for any 
claimed disability.  As the veteran has already been granted 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The notice provided met both the law and the spirit of VCAA.  
The timing of these notices did not affect the essential 
fairness of the adjudication or prejudice the veteran, since 
complete notice was provided prior to the November 2005 
rating decision and the final adjudication of the claim in 
the April 2007 statement of the case, which explained that 
the medical evidence merited a 10 percent rating.  See Dunlap 
v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007), 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and private clinical records are obtained and associated with 
the claims file.  The veteran was afforded a VA examination 
and a personal hearing before the undersigned.  VA afforded 
the veteran an opportunity to submit any additional evidence 
and to identify any relevant evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for service connection.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.

Claim for an Initial Evaluation in Excess of 10 Percent
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code (DC) 5293.

Disabilities of the lumbar spine, except for intervertebral 
disc syndrome, are rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 
5235-5243.  Under this formula, any of the spine disabilities 
at DC 5235 to DC 5243 (unless 5243 is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, are assigned a 20 percent evaluation for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosist.

During an October 2006 VA examination, the veteran's range of 
motion was forward flexion to 90 degrees, lumbar extension to 
20 degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 25, with pain only with left lateral flexion at 15 
degrees.  A radiologic report showed minimal degenerative 
disc disease and osteoarthritis.  The veteran is not entitled 
to a higher rating of 20 percent under DC 5242, as there is 
only mild limitation of motion as forward flexion of the 
spine is not greater than 60 degrees and the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees.  

The Board finds that the application of 38 C.F.R. §§ 4.40 and 
4.45 does not provide a basis for a higher disability 
evaluation.  When examined in 2006, there was no loss of 
range of motion and while there was 5 degrees of limited 
lateral flexion due to pain after repetitive use, it was 
without fatigue or weakness causing major functional impact.  
Although the veteran sometimes has muscle spasms, as he 
explained in his May 2007 personal hearing, there is no 
evidence that these spasms cause an abnormal gait, abnormal 
spine contour, or abnormal kyphosist.  See Barr v. Nicholson, 
No. 04-0534 (Veteran. App. June 15, 2007) (the veteran is 
competent to testify as to his own symptoms).  These findings 
are consitant with other evidence in the claims folder.  

The Board has considered whether the veteran meets the 
criteria for an evaluation in excess of 10 percent under any 
other diagnostic code.  The veteran is not entitled to an 
increased rating for intervertebral disc syndrome under DC 
5243 (effective Sept. 2003), as he stated during his May 2007 
hearing that he has never been prescribed bed rest and does 
not need to lie down following flare-ups.  The veteran is not 
entitled to a separate, compensable evaluation for 
degenerative joint disease of the spine under DC 5003, since 
DC 5003 provides that evaluation should be based on loss of 
range of motion and the diagnostic code under which the 
veteran is currently evaluated, is based on loss on range of 
motion.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.

The rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, DCs 5235 to 5243, Note (1) (2006).  There is 
no evidence of any neurologic abnormalities associated with 
the veteran's back disability.  The October 2006 VA examiner 
found that sensory function, motor function, and deep tendon 
reflexes are intact.  An undated record from the Balboa Naval 
Hospital notes that there is no numbness or loss of bladder 
or bowel control.  The veteran is not entitled to a separate 
rating for any neurologic abnormalities.

The preponderance of the evidence is against the veteran's 
claim for a higher rating. Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim for a rating in 
excess of 10 percent cannot be granted.


ORDER

The claim for an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


